   Case: 1:18-cr-00035 Document #: 161 Filed: 02/18/20 Page 1 of 5 PageID #:1267




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                :
                                        :
               v.                       :
                                        :         No. 18 CR 35
JAMES VORLEY and                        :
CEDRIC CHANU,                           :         Hon. John J. Tharp, Jr.
                                        :
                     Defendants.        :

    GOVERNMENT’S MOTION FOR ORDER REGARDING WORK PRODUCT

      Pursuant to Federal Rule of Evidence 502(d), the government respectfully

requests entry of an order that disclosure of the government’s “selection criteria” does

not constitute waiver of applicable privileges.

      On January 10, 2020, the defendants moved to compel disclosure of certain

information. Docket No. 141. On February 12, 2020, the Court ordered, inter alia,

that the government “disclose the selection criteria it used in identifying potentially

fraudulent trades” (the “Selection Criteria”). Docket No. 158.

      The government is providing defense counsel a letter with the Selection

Criteria. However, the government’s compliance with the Court’s order in this case

should not be construed as a waiver of work product privilege or any other privilege

applicable to the Selection Criteria for any case or proceeding beyond this case. As

provided under the Federal Rules of Evidence, “[a] federal court may order that the

privilege or protection is not waived by disclosure connected with the litigation

pending before the court—in which event the disclosure is also not a waiver in any

other federal or state proceeding.” F.R.E. 502(d).
   Case: 1:18-cr-00035 Document #: 161 Filed: 02/18/20 Page 2 of 5 PageID #:1268




      The government seeks an order from the Court with a specific finding

regarding waiver to avoid any doubt in the public record. There are important legal

and practical reasons for entry of this order. First, the Selection Criteria constitute

work product developed for the government’s investigations into manipulative

trading practices in the commodities markets. See United States v. Smith, 502 F.3d

680, 689 (7th Cir. 2007) (defining work product in criminal proceedings to include

“documents prepared by an attorney or the attorney’s agent to analyze and prepare

the client’s case”). As the government has numerous ongoing cases and investigations

in this area, the government has an interest in protecting its work product from

disclosure. Consistent with the government’s briefing in this case, the government

does not intend to place the Selection Criteria at issue in this trial, and intends to

oppose any evidence or argument by defense counsel as to the Selection Criteria.

Second, disclosure of the Selection Criteria could create future enforcement

challenges for the government. For instance, if the general public could learn the

Selection Criteria, would-be fraudsters could design or alter their manipulative

trading in a way that evades the disclosed Selection Criteria in an effort to avoid

detection.

      For the foregoing reasons, the government respectfully requests entry of the

proposed enclosed order finding that disclosure of the Selection Criteria in this case

does not waive the government’s privileges in this or any other matter.
  Case: 1:18-cr-00035 Document #: 161 Filed: 02/18/20 Page 3 of 5 PageID #:1269




                                 Respectfully submitted,

                                 ROBERT A. ZINK
                                 Chief
                                 Criminal Division, Fraud Section
                                 U.S. Department of Justice

                        By:      /s/ Leslie S. Garthwaite
                                 Brian Young, Deputy Chief
                                 Avi Perry, Assistant Chief
                                 Leslie S. Garthwaite, Trial Attorney
                                 Criminal Division, Fraud Section
                                 U.S. Department of Justice
                                 Telephone: (202) 631-6388
                                 Email: leslie.garthwaite@usdoj.gov

Dated: February 18, 2020
   Case: 1:18-cr-00035 Document #: 161 Filed: 02/18/20 Page 4 of 5 PageID #:1270




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                :
                                        :
              v.                        :
                                        :     No. 18 CR 35
JAMES VORLEY and                        :
CEDRIC CHANU,                           :     Hon. John J. Tharp, Jr.
                                        :
                    Defendants.         :

                                PROPOSED ORDER


      WHEREFORE, the Court finds good cause for entry of an Order pursuant to

Federal Rule of Evidence 502(d) for the reasons stated in the government’s motion;


      IT IS HEREBY ORDERED that the government’s production of Selection

Criteria (pursuant to the Court’s order at Docket 158) to the defense in the above-

captioned case shall not constitute a waiver of any applicable privilege, including

work product privilege in this or any other case, matter, or investigation.




                                        _______________________________
                                        The Honorable John J. Tharp, Jr.
   Case: 1:18-cr-00035 Document #: 161 Filed: 02/18/20 Page 5 of 5 PageID #:1271




                            CERTIFICATE OF SERVICE

       I certify that by electronically filing a copy of the Motion for Order Regarding
Work Product through the court’s electronic docketing system on February 18, 2020,
I caused the Government’s opposition to be filed on the defendants’ counsel of record,
who are ECF Filing Users and are served electronically by the Notice of Docket
Activity.

                                        /s/ Leslie S. Garthwaite
                                        Leslie S. Garthwaite
                                        Trial Attorney, Fraud Section
